Case 2:21-mj-00747-DUTY Document 1 Filed 02/11/21 Page 1 of 8 Page ID #:1
 Case 2:21-mj-00747-DUTY Document 1 Filed 02/11/21 Page 2 of 8 Page ID #:2




                                AFFIDAVIT
I, Marlon Coronado being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT

     1.      This affidavit is made in support of a criminal

complaint and arrest warrant against Shawn STEWART (“STEWART”)

for a violation of 21 U.S.C. § 841(a)(1): Possession with Intent

to Distribute a Controlled Substance.

     2.      The facts set forth in this affidavit are based upon

my personal observations; my training and experience; and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

arrest warrant and does not purport to set forth all of my

knowledge of or investigation into this matter.         Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and part only.

       II. BACKGROUND OF TASK FORCE OFFICER MARLON CORONADO

     3.      I have been a Los Angeles Airport Police Department

(“LAXPD”) Officer since June 2004.       I have been assigned to the

DEA as a sworn Task Force Officer (“TFO”) since July 2015.           I am

currently assigned to the DEA Los Angeles Field Division, Los

Angeles International Airport Narcotics Task Force (“LAXNTF”).

     4.      The LAXNTF is an inter-agency task force based at the

Los Angeles International Airport (“LAX”).        In addition to the

DEA, the LAXNTF consists of the following agencies: the Los
 Case 2:21-mj-00747-DUTY Document 1 Filed 02/11/21 Page 3 of 8 Page ID #:3




Angeles World Airports Police Department, the Los Angeles Police

Department, and the Los Angeles County Sheriff’s Department.

The LAXNTF also works closely with the United States Customs and

Border Protection, the Transportation Security Administration

(“TSA”), the Department of Homeland Security, and the Federal

Bureau of Investigation.     All of the aforementioned agencies

recognize the need for a coordinated law enforcement effort to

target airport/airline internal criminal enterprises that use
the aviation system to transport large amounts of illicit drugs

throughout the United States, and throughout the world.

     5.    Specifically, the LAXNTF is focused on investigating

airport/airline internal conspiracies in which criminal

enterprises recruit airport/airline employees to exploit their

privileged airport access and knowledge of existing airport

security procedures, as well as airline passengers smuggling

drugs and drug proceeds through the airport.         Previous and

current investigations have identified Transnational Criminal

Organizations (“TCOs”) that rely generally on drug trafficking
as their primary source of revenue.       As such, TCOs require the

use of various forms of transport in order to obtain and

distribute large amounts of illicit drugs into and through the

United States, and air travel provides a significant opportunity

for them to do so.    Additionally, air travel provides an

opportunity to smuggle and distribute other contraband,

including drug proceeds.

     6.    During my career, I have participated in a variety of

drug investigations ranging from simple possession to complex

                                    2
 Case 2:21-mj-00747-DUTY Document 1 Filed 02/11/21 Page 4 of 8 Page ID #:4




international conspiracies.      I have also participated in the

execution of search warrants, conducted physical surveillances,

reviewed video surveillance, spoken to confidential informants,

interviewed suspects, and discussed drug investigations with

other experienced drug investigators concerning the methods and

practices utilized by drug traffickers.

     7.    From June 2014 through June 2015, I was assigned to

Homeland Security Investigations (“HSI”) as a TFO.          While
assigned to HSI, I participated in several drug investigations,

involving the unlawful importation, exportation, possession with

intent to distribute, and distribution of controlled substances,

as well as the related laundering of monetary instruments, and

the conducting of monetary transactions involving the proceeds

of specified unlawful activities.

     8.    Based on my training and experience, I am familiar

with the methods of operation of narcotics traffickers,

including the importation, exportation, distribution,

transportation, and storage of controlled substances, as well as
the collection of money proceeds of drug trafficking and methods

of money laundering used to conceal the nature of the proceeds.

I am also familiar with the methods of operation used by people

who distribute controlled substances, including the

distribution, storage and transportation of controlled

substances, as well as the collection of proceeds of drug

trafficking and methods of money laundering used to conceal the

nature of the proceeds.



                                    3
 Case 2:21-mj-00747-DUTY Document 1 Filed 02/11/21 Page 5 of 8 Page ID #:5




                   III. SUMMARY OF PROBABLE CAUSE
     9.    On February 11, 2021, Transportation Security

Administration and LAX Police Department officers at Los Angeles

International Airport (“LAX”) found approximately 2.34 kilograms

(including packaging) of a white powdery substance resembling

fentanyl inside a suitcase.      The suitcase bore a baggage tag

bearing the name of STEWART.      Law enforcement discovered that

STEWART was scheduled to travel on American Airlines flight

#2503 from Los Angeles, California, to Memphis, Tennessee, with

a connection through Dallas, Texas.       STEWART’s plane departed

before law enforcement could reach him, and agents are prepared

to arrest him after he lands in Memphis.        Initial testing of the

white powdery substance was positive for fentanyl.

                   IV. STATEMENT OF PROBABLE CAUSE

     10.   Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:


     A.    TSA Discovers Drugs in STEWART’s Checked Suitcase
     11.   I know the following based on my review of a report by

LAX Police Department Officer Christopher Renard related to

incident number 21-02186, reported on February 11, 2021, and

based on conversations with Officer Renard:

           a.    On February 11, 2020, at approximately 5:30 a.m.,

an Explosive Detection System alarm in a TSA luggage screening

room alerted TSA Officer Jacob Moody to an anomaly inside a

black, hard-sided roller bag.


                                    4
 Case 2:21-mj-00747-DUTY Document 1 Filed 02/11/21 Page 6 of 8 Page ID #:6




            b.   Officer Moody removed the item which was a “Craz-

Z-Art Softee Dough” box from inside roller bag.         Officer Moody

opened the box and discovered a vacuum-sealed bag containing an

unknown white substance wrapped in playdough.         Officer Moody

contacted TSA Supervisor Jose Romero and advised him of his

findings.   TSA Supervisor Romero observed the bag and then

contacted the TSA Coordination Center and requested a TSA

Explosive Specialist to their location to check whether the
unknown substance contained any trace of explosives.

            c.   TSA Explosive Specialist Jose Cruz Soto responded

to the baggage room.     TSA Explosive Specialist Soto observed a

black roller bag with an American Airlines bag tag, reflecting

flight AA #3401 under the name of STEWART, Shawn.          The roller

bag contained an unknown white mass inside of a vacuumed-sealed

bag with playdough formed around the unknown mass.          TSA

Explosive Specialist Soto made a small cut into the outer

plastic layer of the unknown mass and swabbed it for any trace

of explosives.    The swab returned negative for explosives.         TSA
then contacted LAXPD regarding their findings.

            d.   At approximately 5:40 A.M., LAXPD officers

Santana and Renard arrived at the TSA luggage screening area.

Officers Santana and Renard observed the bag laying open on a

TSA workstation.    Officers Santana and Renard observed a

substance they believed to resemble cocaine or fentanyl in the

vacuum-sealed package.

            e.   Officer Mendez-Chavez arrived on scene to take

digital photographs.     Officer Mendez-Chavez located three

                                    5
 Case 2:21-mj-00747-DUTY Document 1 Filed 02/11/21 Page 7 of 8 Page ID #:7




additional vacuumed sealed packages containing a white powdery

substance concealed within miscellaneous items of men’s clothing

in the bag.

            f.   Officers Santana and Renard also discovered

another “Craz-Z-Art Softee Dough” pack containing sixteen

multicolored plastic containers.        Nine of the sixteen plastic

containers contained a white powdery substance resembling

cocaine or fentanyl.     The “Craz-Z-Art Softee Dough” pack
appeared to have been opened and resealed using a glue different

from the original packaging glue.       In the bag was also a three

pack of “Craz-Z-Art Softee Dough” plastic containers, which also

contained a white powdery substance.

            g.   Officer Renard requested for LAXPD plain clothes

units Edward Solis and Julio Perez to respond to departing gate

42B to detain STEWART.     Officers Solis and Perez where unable to

make contact with STEWART because he had already boarded the

aircraft.

            h.   The black roller bag bore an American Airlines
luggage tag showing STEWART’s name and American Airlines Flight

Number 2503, which was a flight from LAX to Dallas.

            i.   LAXPD Officers Quan Ho, Victor Santana and

Christopher Renard took custody of the substances in STEWART’s

bag and transported them to the DEA Narcotics Task Force Office

where Task Force Officer Claudio Cruz and I took custody of the

suspected narcotics.

     12.    At the Narcotics Task Force office, I tested the white

powdery substance inside the four clear plastic wrapped packages

                                    6
 Case 2:21-mj-00747-DUTY Document 1 Filed 02/11/21 Page 8 of 8 Page ID #:8




and twelve “Cra-Z-Art Softee Dough” plastic containers found in

STEWART’s roller bag using the TruNarc Raman spectrometer.           The

test confirmed that all packages contained fentanyl.

                             V. CONCLUSION
     13.     For all the reasons described above, there is probable

cause to believe that Shawn STEWART violated 21 U.S.C. §

841(a)(1): Possession with Intent to Distribute a Controlled

Substance.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                   WKday of
telephone on this ____
 )HEUXDU\
_________, 202.



HONORABLE ROZELLA A. OLIVER
UNITED STATES MAGISTRATE JUDGE




                                    7
